                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

LARRY PARKER III                                                      PLAINTIFF

vs.                            NO. 4:19CV00262 SWW

GARY ARNOLD AND BRIAN CLARY                                        DEFENDANTS

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2019.

                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
